227 S.W.3d 528 (2007)
ST. JOSEPH AMBULATORY SURGERY CENTER, L.P., St. Joseph Ambulatory Surgery Center, SCA-St. Joseph Missouri, Inc., Heartland Surgery Limited Partnership, Heartland Regional Medical Center, Heartland Surgery Center, Inc., and Midwestern Health Management, Inc., Appellants,
v.
Bruce D. SMITH, C. Daniel Smith, Larry W. Piper, Phillip A. Lipira, Michael D. Depriest, William G. Humphreys, Robert E. Remis, Randal J. Moeller, and Douglas Stokes, Respondents.
No. WD 67119.
Missouri Court of Appeals, Western District.
June 26, 2007.
Rehearing Denied July 31, 2007.
Robert Andrew Henderson, Kansas City, for Appellant.
Stephen Briggs, St. Joseph, for Respondent.
Before PAUL M. SPINDEN, Presiding Judge, PATRICIA A. BRECKENRIDGE, Judge, and JAMES M. SMART, JR., Judge.
Prior report: 2006 WL 2641759.

ORDER
The appellants appeal the circuit court's summary judgment for respondents on the appellants' action seeking damages for breach of agreement of limited partnership and breach of fiduciary duty. We affirm. Rule 84.16(b).